MEMORANDUM **
Basil Ronald Raju, a native and citizen of Fiji, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen deportation proceedings due to ineffective assistance of counsel. Pursuant to the REAL ID Act of 2005, we construe Raju’s transferred habeas petition as a petition for review, and we have jurisdiction under 8 U.S.C. § 1252. Martinez-Rosas v. Gonzales, 424 F.3d 926, 928-29 (9th Cir.2005). We review for abuse of discretion the denial of a motion to reopen, and review for substantial evidence the factual findings regarding counsel’s performance. Lin v. Ashcroft, 377 F.3d 1014, 1023-24 (9th Cir.2004). We deny the petition for review.
Substantial evidence supports the BIA’s determination that Raju did not establish ineffective assistance by his former counsel because Raju failed to challenge meaningfully his former counsel’s declaration in which former counsel alleged that she made diligent efforts to contact Raju and his criminal defense counsel. See id. at 1023 (petitioner must establish that counsel’s performance prevented him from reasonably presenting his case). Because Raju did not establish ineffective assistance of counsel, the BIA did not abuse its *202discretion by denying the motion to reopen.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.